—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered June 12, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence at trial was legally insufficient to prove his guilt beyond a reasonable doubt is unpreserved for appellate review because the motion for a trial order of dismissal lacked specificity (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v McGee, 204 AD2d 353). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Miller, J. P., Sullivan, Florio and Luciano, JJ., concur.